 1    EASTMAN MCCARTNEY DALLMANN LLP                 JEFFER MANGELS BUTLER & MITCHELL
      Mathew C. McCartney (SBN 226687)               LLP
 2    N. Thomas McCartney (SBN 066758)               STANLEY M. GIBSON (Bar No. 162329)
      4709 Kimber Avenue                             ROD S. BERMAN (Bar No. 105444)
 3
      Bakersfield, California 93307                  GREGORY S. CORDREY (Bar No. 190144)
 4    Telephone: (661) 334-1800                      JESSICA P. G. NEWMAN (Bar No. 309170)
      Facsimile: (661) 334-8016                      1900 Avenue of the Stars, Seventh Floor
 5    Email: matt@emdllp.com                         Los Angeles, California 90067
      Email: tom@emdllp.com                          Telephone:    (310) 203-8080
 6    Attorneys for Plaintiff, Vertical Tank, Inc.   Facsimile:    (310) 203-0567
                                                     Email: rberman@jmbm.com;
 7
                                                     Email: sgibson@jmbm.com;
 8                                                   Email: jnewman@jmbm.com

 9
                                                     Attorneys for Defendants BakerCorp and United
10                                                   Rentals (North America), Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                                EASTERN DISTRICT OF CALIFORNIA

14

15 VERTICAL TANK INC., a California                    Case No. 1:18-CV-00145-LJO-JLT
   corporation,
16                                                     STIPULATED DISMISSAL PURSUANT
                 Plaintiff,                            TO F.R.C.P. 41(a)(1) AND [PROPOSED]
17                                                     ORDER CLOSING THE CASE
          v.                                           (Doc. 62)
18
   BAKERCORP, a Delaware Corporation; and
19 UNITED RENTALS (NORTH AMERICA),
   INC., a Delaware corporation;
20
                 Defendants.
21

22

23

24

25

26
27

28

     67349072v1
                  STIPULATED DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1) AND [PROPOSED] ORDER
 1                Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Vertical Tank Ink. (“VTI”), and Defendants and

 2 Counterclaimants BakerCorp and United Rentals (North America), Inc. (“Defendants”), by and

 3 through their counsel of record, hereby stipulate that Plaintiff’s claims and Defendants’

 4 counterclaims in the above-entitled matter are dismissed WITH PREJUDICE and subject to the

 5 terms of the Settlement Agreement entered into by and between VTI and Defendants, with each

 6 party to bear its own costs, expenses and attorneys’ fees.

 7                Respectfully Submitted,

 8

 9 DATED: December 4, 2019                          EASTMAN MCCARTNEY DALLMANN LLP
                                                    MATHEW C. MCCARTNEY
10                                                  N. THOMAS MCCARTNEY
11

12
                                                    By:          /s/ N. Thomas McCartney
13                                                                   N. THOMAS MCCARTNEY
                                                          Attorneys for Plaintiff
14                                                        VERTICAL TANK, INC.
15

16 DATED: December 4, 2019                          JEFFER MANGELS BUTLER & MITCHELL LLP
                                                    STANLEY M. GIBSON
17                                                  ROD S. BERMAN
                                                    GREGORY S. CORDREY
18                                                  JESSICA P.G. NEWMAN
19

20
                                                    By:          /s/ Stanley M. Gibson
21                                                                      STANLEY M. GIBSON
                                                          Attorneys for Defendants
22                                                        BAKERCORP and UNITED RENTALS
                                                          (NORTH AMERICA), INC.
23

24

25

26
27

28

     67349072v1                                            2
                    STIPULATED DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1) AND [PROPOSED] ORDER
 1                                                      ORDER

 2                The parties have settled their case and have stipulated to the action being dismissed with

 3 prejudice. (Doc. 62) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

 4 effective immediately with further order of the Court. Because all parties who have appeared in

 5 the action signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San

 6 Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close

 7 this action.

 8

 9 IT IS SO ORDERED.

10        Dated:        December 4, 2019                            /s/ Jennifer L. Thurston
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     67349072v1                                             3
                    STIPULATED DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1) AND [PROPOSED] ORDER
